DETAILED ACTION
	This Non-Final office action is in response to the application filed on March 14, 2014, the response to the Restriction/Election requirement received on October 4, 2016, the response filed on April 17, 2017, the response from the Patent Trial and Appeal Board Affirming the Examiner, the Request for Continued Examination filed on November 18, 2019, the amendments to the claims filed on June 8, 2020, the Request for Continued Examination filed on January 21, 2021, the amendments to the claims filed on August 9, 2021, and the Request for Continued Examination filed on February 28, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 10-12 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 10-12 and 19-21 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 10 as the claim that represents the claimed invention for analysis.  Claim 10 recites the limitations of receive a payment token request, including identification associating at least one of the device or a location with a payment 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  A payment collection method recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The server, mobile electronic device, and a consumer engagement device with an optical scanner in Claim 10 is just applying generic computer components to the recited abstract limitations.  (Step 2A-Prong 1: YES. The claims are abstract)

i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0010, 0016, 0045] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claim 10 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 11, 12, and 19-21 further define the abstract idea that is present in their respective independent claim 10 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 11, 12, and 19-21 are directed to an abstract idea.  Thus, the claims 10-12 and 19-21 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-12 and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPub. No. 2008/0243702 (Hart et al. ‘702) in view of U.S. PGPub. No. 2012/0209749 (Hammad et al. ‘749).

Re Claim 10:  Hart et al. ‘702 disclose a computer-implemented payment collection method, comprising: at a server comprising a processor and memory storing instructions that, when executed by the processor, cause the server to: electronically receive an electronic payment token request (302) from a mobile electronic device (202) including a mobile device identification associating at least one of the mobile electronic device or a location with a payment account (Figure 2, 202, 208; Figure 3, 302, 304); electronically generate an electronic payment token associated with the payment account based on receiving the electronic payment token request (Figure 3, 318, 320); receive, from a customer engagement device, an electronic payment request including information from the electronic payment token that was transferred from the mobile electronic device and to the customer engagement device (Figure 4; 402); determine that the electronic payment request is valid based at least in part on comparing the information from the electronic payment token with the electronic payment token generated in response to the electronic payment token request (Figure 4, 404, 406); in response to determining the validity of the electronic payment request, retrieve, based at least in part on the electronic payment token, payment information associated with the payment account (Figure 4, 408, 410); authorize the electronic payment request using the retrieved payment information (Figure 4, 412); wherein: the mobile device, via a mobile application, generates a QR code corresponding to the electronic payment token in response to a customer selecting a mobile application operating on the mobile electronic device (paragraphs [0027, 0052]; Figure 3, 320); and the QR code is inputted from the mobile application, through an action of the customer or a merchant via an optical scanner of the customer engagement device (paragraph [0082; Figure 4, 402, 404).

Hart et al. ‘702 disclose the computer-implemented payment collection method substantially as claimed with the exception of including electronically generate and send, across an electronic network, the electronic payment token to the mobile electronic device; and in response to authorizing the electronic payment request, send a payment confirmation to the customer engagement device.  Hammad et al. ‘749 disclose electronically generating and sending an electronic payment token across an electronic network to a mobile electronic device (Figure 4A; paragraphs [0026, 0126, 0176]) and a payment confirmation to the customer engagement device (abstract, e.g. “purchase receipt confirming the processing of the user purchase transaction”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hart et al. ‘702, in view of the teachings of Hammad et al. ‘749, to include sending an electronic payment token across an electronic network to a mobile electronic device and a payment confirmation to the consumer engagement device for the basic reason of combining known methods to yield the predictable result of a more secure purchase (Hammad et al. ‘749:  paragraph [0024], e.g. “without revealing any financial or personal information about the user”).

Re Claim 11:  Hart et al. ‘702 in view of Hammad et al. ‘749 disclose the method substantially as claimed in supra including that the retrieved payment information is associated with a default payment method (Hammad et al. ‘749: paragraph [0041], e.g. “the user may have set default options for which card, bank account, etc. to use”).

Re Claim 12:  Hart et al. ‘702 in view of Hammad et al. ‘749 disclose the method substantially as claimed in supra including that the retrieved payment information is associated with a customer-selected payment method (Hammad et al. ‘749: paragraph [0041], e.g. “the user may have set default options for which card, bank account, etc. to use”).
Re Claim 19:  Hart et al. ‘702 in view of Hammad et al. ‘749 disclose the method substantially as claimed in supra including that the electronic payment token is a near field communication (NFC) token (Hammad et al. ‘749: paragraph [0026], e.g. near-field communications).

Re Claim 20:  Hart et al. ‘702 in view of Hammad et al. ‘749 disclose the method substantially as claimed in supra including that the electronic payment token is configured to be outputted by the mobile electronic device and detected by the consumer engagement device (Hammad et al. ‘749: paragraphs [0026, 0056]).

Re Claim 21:  Hart et al. ‘702 in view of Hammad et al. ‘749 disclose the method substantially as claimed in supra including that the consumer engagement device is associated with a merchant (Hart et al. ‘702: 404); and the mobile electronic device is associated with a customer of the merchant (Hart et al. ‘702: 202).                                                                                                                                                                         

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record that, “when the claims are properly classified, Step One of the Alice mandates that the claims are not directed to an abstract idea” (Remarks, pages 6-9), are acknowledged, however they are not persuasive.  Specifically, the claims are drawn to electronically processing a payment which is covered under Certain Methods of Organizing Human Activity as a fundamental economic practice or sales activity.  The claimed server, mobile electronic device, and customer engagement device are just applying generic computer components to the recited abstract idea.  Therefore the claims are abstract.

Applicant’s arguments that the claim 10 meets step two of the Alice test because, “[T]he specification contemplates multiple ways in which information may be transferred between a mobile device and a customer engagement device  but claims only one of them. The claim, for example, is limited to using an optical scanner of a customer engagement device to receive a QR code from a mobile application executing on a mobile device, where the QR code corresponds to an electronic payment token. The specification contemplates transmitting a payment token optically through use of a the CED's optical scanner, "by entering a PIN displayed on the client's screen via the CED's keyboard, by playing back an audio file near the CED's microphone, by transmitting an NFC token to the CED's NFC reader, and/or the like" See [0063] of the instant application. Thus, claim includes meaningful limits on its scope and sets forth a particular solution to reach a specific goal. Accordingly, Step Two, Prong One of the Alice test is likewise satisfied[.]” (Remarks, pages 9-10) are acknowledged, however they are not persuasive.  Specifically, it is noted that the features upon which applicant relies (i.e., paragraph [0063]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Further, the use of the generic claimed hardware fail to impose any meaningful limits on practicing the abstract idea.  In the claimed invention, the computer hardware has not been improved. The non-technological process that the software is performing may have been improved but, according to Alice, improving the process without any technological innovation is not statutory. The computer hardware still operates according to its known and standard capabilities. Therefore, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
 
Applicant’s arguments regarding the 35 USC 103 rejection of record that Hart fails to teach, “an electronic payment token request that includes “a mobile device identification associating the mobile electronic device with a payment account[.]” (Remarks, pages 10-11), are acknowledged, however they are not persuasive.  Specifically, Hart et al. ‘702 sets forth the receiving of identification information of the user, of the user’s bank, and associate the user device with a payment account, e.g. the user uses the client system (e.g. mobile device) to generate the token.  Further, the claims fail to set forth any particular criteria for a “mobile payment identification” beyond a user name and password which are disclosed by Hart et al. ‘702.  Therefore the 35 USC 103 rejection is maintained.

Applicant’s arguments regarding the 35 USC 103 rejection of record that, “Hart fails to teach that a server generates a payment token” (Remarks, page 11), are acknowledged.  However, Figure 4A of Hammad et al. ‘749 is relied upon for teaching this limitation.  Therefore, applicant’s argument is moot.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsay Maguire
3/11/2022
/LINDSAY M MAGUIRE/
Primary Examiner, Art Unit 3693